Exhibit 10.21
APOLLO GLOBAL METRICS


PERFORMANCE SHARE AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and its subsidiaries and
the non-employee members of the Board to remain in the employ or service of the
Corporation or one or more of its subsidiaries by providing them with an
opportunity to acquire a proprietary interest in the success of the Corporation.


B.    Participant is to render valuable services to the Corporation or the
Apollo Global Subsidiary, and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Performance Shares. The Corporation hereby awards to Participant, as
of the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Plan. Each Performance Share which vests pursuant to the terms of this
Agreement shall provide the Participant with the right to receive one or more
shares of Class A Common Stock on the designated issuance date. The number of
shares of Class A Common Stock subject to the awarded Performance Shares, the
applicable performance-vesting requirement for the Performance Shares, the rate
at which the vested Performance Shares are to convert into shares of Class A
Common Stock, the date on which the converted shares of Class A Common Stock
shall become issuable and the remaining terms and conditions governing the
Award, including the applicable service-vesting requirement and cut-back
provisions,, shall be as set forth in this Agreement.


AWARD SUMMARY
Participant:
 
Award Date:
 
Designated Number
of
Performance Shares:
The actual number of shares of Class A Common Stock that may become issuable
pursuant to the Performance Shares awarded under this Agreement shall be
determined in accordance with the Vesting Schedule below. For purposes of such
schedule, the designated number of Performance Shares to be utilized is
_____________ shares and shall constitute the “Target Number of Performance
Shares” for purposes of this Agreement.

--------------------------------------------------------------------------------

Vesting Schedule:
The number of shares of Class A Common Stock which may actually vest and become
issuable pursuant to the Award shall be determined pursuant to a two-step
process: (i) first the maximum number of shares of Class A Common Stock in which
the Participant can vest under the Performance Vesting section below shall be
calculated on the basis of the level at which the Performance Goal specified on
attached Schedule I is actually attained and (ii) then the number of shares
calculated under clause (i) in which Participant may actually become entitled
shall be determined on the basis of the number of Service Segments that the
Participant completes during the Performance Period in accordance with the
Service-vesting requirements set forth in Paragraph 3 below: provided, however,
that the number of shares of Class A Common Stock so determined shall be subject
to the cut-back provisions of Paragraph 5 below.
Performance Vesting: Attached Schedule I specifies the Performance Goal to be
attained for the specified Performance Period. Within ninety (90) days after the
completion of that Performance Period, the Plan Administrator shall determine
and certify the actual level of attainment for the Performance Goal. On the
basis of that certified level of attainment, the number of Performance Shares
will be multiplied by the applicable percentage (which may range from 0% to
____%) determined in accordance with the schedule of percentages set forth in
attached Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Class A Common Stock in which the
Participant may vest under this Award and shall be designated the
“Performance-Qualified Shares.” In no event may the number of such
Performance-Qualified Shares exceed ____% of the Target Number of Performance
Shares. Should the Performance Goal be attained at a level below the threshold
level specified in attached Schedule I, all of the Performance Shares subject to
this Award shall be immediately cancelled. The Participant shall thereupon cease
to have any further right, title or interest in the shares of Class A Common
Stock underlying those cancelled Performance Shares.
Service Vesting. The number of Performance-Qualified Shares to which the
Participant actually becomes entitled shall be determined in accordance with the
Service-vesting provisions set forth in Paragraph 3 below, subject to the
cut-back provisions of Paragraph 5 below.
Change in Control Vesting. The shares of Class A Common Stock underlying the
Performance Shares subject to this Award may also vest on an accelerated basis
in accordance with Paragraph 4 should a Change in Control of the Corporation or
a Change in Control of the Apollo Global Subsidiary occur prior to the
completion of the Performance Period.
Issuance Date:
The shares of Class A Common Stock which actually vest and become issuable
pursuant to the terms of this Agreement shall be issued in accordance with the
provisions of this Agreement applicable to the particular circumstances under
which such vesting occurs.

    

--------------------------------------------------------------------------------

2.Limited Transferability. Prior to the actual issuance of the shares of Class A
Common Stock which vest hereunder, the Participant may not transfer any interest
in the performance shares subject to the Award or the underlying shares of Class
A Common Stock or pledge or otherwise hedge the sale of those performance shares
or the underlying shares of Class A Common Stock, including (without limitation)
any short sale or any acquisition or disposition of any put or call option or
other instrument tied to the value of the Class A Common Stock. However, any
shares of Class A Common Stock which vest hereunder but otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Plan Administrator or its designate.


3.Service Requirement.


(a)    The number of Performance-Qualified Shares calculated in accordance with
the Performance-Vesting provisions of Paragraph 1 and attached Schedule I
represent the maximum number of shares of Class A Common Stock in which the
Participant can vest hereunder. Subject to the cut-back provisions of Paragraph
5 below, the actual number of shares of Class A Common Stock to which the
Participant shall become entitled shall be determined by multiplying the number
of Performance-Qualified Shares by a fraction, the numerator of which is the
total number of full Service Segments completed by the Participant within the
Performance Period and the denominator of which is the total number of Service
Segments comprising the entire Performance Period.


(b)    ADD ANY SPECIAL SERVICE-VESTING PROVISIONS REQUIRED BY EXISTING
EMPLOYMENT AGREEMENT WITH PARTICIPANT. In no event, however, shall the
Participant vest in any of the shares of Class A Common Stock subject to this
Award if the Corporation fails to attain the Performance Goal at the minimum
threshold level specified in the attached Schedule for that Performance Goal


ALTERNATIVE


(b)    Should the Participant cease Service prior to the completion of a full
Service Segment within the Performance Period by reason of death, Disability or
an Involuntary Termination, then following the completion of the Performance
Period and the required certification of the number of Performance-Qualified
Shares subject to this Award, the Participant shall, with respect to that
partial Service Segment, vest in that additional number of shares of Class A
Common Stock (if any) determined by multiplying the certified number of
Performance-Qualified Shares by a fraction, the numerator of which is the number
of months of Service actually completed by the Participant during that
particular Service Segment (rounded up to the next whole month), and the
denominator of which is the total number of calendar months constituting the
entire Performance Period.


        

--------------------------------------------------------------------------------

(c)    Except as otherwise provided in Paragraph 3(b), should the Participant’s
Service cease for any reason prior to the completion of the Performance Period,
then the Participant shall not vest in any additional Performance-Qualified
Shares following such cessation of Service, and all of the Participant’s right,
title and interest to any unvested Performance-Qualified Shares subject to this
Award shall immediately terminate.


4.Change in Control. The following provisions shall apply only to the extent a
Change in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary is consummated prior to the completion of the Performance Period and
shall have no force or effect in the event the effective date of a Change in
Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur) occurs after the completion of such
Performance Period.


(a)Should (i) a Change in Control of the Corporation or a Change in Control of
the Apollo Global Subsidiary (whichever is the first to occur) occur during the
first __________ (___) months of the Performance Period and (ii) the Participant
continues in Service through the effective date of that particular Change in
Control event, then the Participant shall immediately vest in that number of
shares of Class A Common Stock equal to the Target Number of Performance Shares
set forth in Paragraph 1, without any measurement of Performance Goal attainment
to date.


(b)Should (i) a Change in Control of the Corporation or a Change in Control of
the Apollo Global Subsidiary (whichever is the first to occur) occur at any time
on or after the completion of the first _________ (___) months of the
Performance Period and (ii) the Participant continues in Service through the
effective date of the applicable Change in Control event, then the Participant
shall immediately vest in the number of shares of Class A Common Stock equal to
the greater of:


(i)    the Target Number of Performance Shares set forth in Paragraph 1, or
(ii)    subject to the cut-back provisions of Paragraph 5 below, the number of
Performance-Qualified Shares determined by multiplying (A) the Target Number of
Performance Shares set forth in Paragraph 1 by (B) the applicable percentage
(determined in accordance with attached Schedule I) for the level at which the
Performance Goal is attained and certified by the Plan Administrator for an
abbreviated Performance Period ending with the close of the Corporation’s fiscal
quarter coincident with or immediately preceding the effective date of the
applicable Change in Control event.



--------------------------------------------------------------------------------

(c)The share calculation procedures set forth in subparagraphs (a) and (b) of
this Paragraph 5 shall also apply for purposes of determining the number of
shares to which the Service-vesting provisions of Paragraph 3(a) and (if
applicable) Paragraph 3(b) are to be applied in the event the Participant ceases
Service during the Performance Period and prior to the effective date of a
Change in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur), and the resulting number of shares
shall be subject to the provisions of Paragraph 4(d) below. For purposes of such
calculation, the Performance Period shall continue to be measured as a ________
(___) calendar-month period ending ______________, as if the applicable Change
in Control event had not occurred.


(d)Subject to the cut-back provisions of Paragraph 5 below, the number of shares
of Class A Common Stock to which the Participant becomes entitled on the basis
of the Performance Shares or Performance-Qualified Shares determined in
accordance with the foregoing provisions of this Paragraph 4 shall be issued to
Participant on the effective date of the Change in Control of the Corporation or
Change in Control of the Apollo Global Subsidiary, whichever is applicable, or
as soon thereafter as administratively practicable, but in no event later than
the later of (i) the last day of the calendar year in which the applicable
Change in Control event is effected or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the effective date of that Change in
Control. The issuance shall be subject to the Corporation’s collection of the
applicable Withholding Taxes. Alternatively, in the event of a Change in Control
of the Corporation, the number of shares of Class A Common Stock to which the
Participant becomes entitled on the basis of the Performance Shares or
Performance-Qualified Shares determined in accordance with the foregoing
provisions of this Paragraph 4 and subject to the cut-back provisions of
Paragraph 5 may be converted into the right to receive for each such share the
same consideration per share of Class A Common Stock payable to the other
holders of such Class A Common Stock in consummation of that Change in Control,
and such consideration per share shall be distributed to the Participant at the
same time as such stockholder payments, but in no event shall such distribution
to the Participant be completed later than the later of (i) the last day of the
calendar year in which such Change in Control is effected or (ii) the fifteenth
(15th) day of the third (3rd) calendar month following the effective date of
that Change in Control. The distribution shall be subject to the Corporation’s
collection of the applicable Withholding Taxes.


(e)Except for the actual number of shares of Class A Common Stock in which the
Participant vests in accordance with this Paragraph 4, the Participant shall
cease to have any further right or entitlement to any additional shares of Class
A Common Stock under this Agreement following the effective date of the Change
in Control of the Corporation or a Change in Control of the Apollo Global
Subsidiary (whichever is the first to occur).


(f)This Agreement shall not in any way affect the right of the Corporation or
the Apollo Global Subsidiary to adjust, reclassify, reorganize or otherwise
change its respective capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its respective
business or assets.



--------------------------------------------------------------------------------

5.Discretionary Cut-Back. Notwithstanding any provision to the contrary in this
Agreement, the Plan Administrator shall retain full and complete discretion to
reduce the number of Performance-Qualified Shares calculated for the Participant
in accordance with the Performance-Vesting provisions of Paragraph 1 and the
Service-vesting requirements of Paragraph 3 (or pursuant to the special vesting
provisions of Paragraph 4) to a maximum of ____ (__) times the Target Number of
Performance Shares. In exercising such discretion, the Plan Administrator shall
take into account the Corporation’s success as a consolidated entity as measured
in terms of total shareholder return over the Performance Period, whether
measured absolutely or in comparison to a defined peer group, as determined in
the Plan Administrator’s sole discretion.


6.Adjustment in Shares. Should any change be made to the Class A Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A Common Stock as a
class without the Corporation’s receipt of consideration, or should the value of
the outstanding shares of Class A Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization of the
Corporation, then equitable adjustments shall be made by the Plan Administrator
to the total number and/or class of securities issuable pursuant to this Award
in order to reflect such change. The determination of the Plan Administrator
shall be final, binding and conclusive. In the event of any Change in Control
transaction, the provisions of Paragraph 4 shall be controlling.


7.Issuance or Distribution of Vested Shares or Other Amounts.


(a)Except as otherwise provided in Paragraph 4 or Paragraph 7(b) below and
subject to the cut-back provisions of Paragraph 5 above, the shares of Class A
Common Stock to which the Participant becomes entitled pursuant to the
Performance and Service vesting provisions of Paragraphs 1 and 3 shall be issued
as soon as reasonably practicable following the completion of the Performance
Period, but no later than the later of (A) the last day of the calendar year in
which such Performance Period ends or (B) the fifteenth (15th) day of the third
(3rd) calendar month following the last day of such Performance Period.


(b)Should Participant’s Service terminate prior to the completion of the
Performance Period under circumstances entitling Participant to a
Service-vesting credit under Paragraph 3(b) of this Agreement, then any shares
of Class A Common Stock to which Participant subsequently become entitled upon
the attainment of the Performance Goal and such Service-vesting credit shall be
issued to Participant, subject to his timely satisfaction of the applicable
general release requirements of Sections 4 and 8 of the Extended Employment
Agreement and the cut provisions of Paragraph 5 above, as soon as
administratively practicable following the completion of the Performance Period,
but no later than the later of (A) the last day of the calendar year in which
such Performance Period ends or (B) the fifteenth (15th) day of the third (3rd)
calendar month following the last day of such Performance Period.



--------------------------------------------------------------------------------

(c)The Corporation shall, on the applicable issuance date, issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
shares of Class A Common Stock in which the Participant vests pursuant to the
performance and Service vesting provisions of Paragraphs 1 and 3 or the special
vesting provisions of Paragraph 4.


(d)Except as otherwise provided in Paragraph 4, no shares of Class A Common
Stock shall be issued prior to the completion of the Performance Period. No
fractional share of Class A Common Stock shall be issued pursuant to this Award,
and any fractional share resulting from any calculation made in accordance with
the terms of this Agreement shall be rounded down to the next whole share of
Class A Common Stock.


(e)The Corporation shall collect the applicable Withholding Taxes with respect
to all shares of Class A Common Stock which vest and become issuable pursuant to
the provisions of this Agreement through the following automatic share
withholding method:
  
-    On the applicable issuance date, the Corporation shall withhold, from the
vested shares of Class A Common Stock otherwise issuable to the Participant at
that time, a portion of those shares with a Fair Market Value (measured as of
the issuance date) equal to the applicable Withholding Taxes; provided, however,
that the number of shares of Class A Common Stock which the Corporation shall be
required to so withhold shall not exceed in Fair Market Value (other than by
reason of the rounding up of any fractional share to the next whole share) the
amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. The Participant hereby expressly authorizes the Corporation to
withhold any such additional fractional share that is needed to round up the
share withholding to the next whole share of Class A Common Stock, with the Fair
Market Value of that additional fractional share to be added to the amount of
taxes withheld by the Corporation from his or her wages for the calendar year in
which the issuance date occurs, and to report that additional tax withholding as
part of his or her W-2 tax withholdings for such year.


(f)Except as otherwise provided in Paragraph 4 or this Paragraph 7, the
settlement of all Performance or Performance-Qualified Shares which vest under
the Award shall be made solely in shares of Class A Common Stock.


8.Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
shares of Class A Common Stock underlying the Award until Participant becomes
the record holder of those shares upon their actual issuance following the
Corporation’s collection of the applicable Withholding Taxes.



--------------------------------------------------------------------------------

9.Code Section 409A


(a)    It is the intention of the parties that the provisions of this Agreement
shall comply with the requirements of the short-term deferral exception to
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception.


(b)    If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Code Section 409A, then the following
provisions shall apply:


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service or as soon thereafter as administratively
practicable, but in no event later than the later of (i) the last day of the
calendar year in which such Separation from Service occurs or (ii) the fifteenth
day of the third calendar month following the date of such Separation from
Service.


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first day of the seventh (7th) month following
the date of Participant’s Separation from Service or, if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.


        

--------------------------------------------------------------------------------

-    No shares of Class A Common stock or other amounts attributable to such
shares that vest and become issuable or payable under Paragraph 4 of this
Agreement by reason of a Change in Control of the Corporation or a Change in
Control of the Apollo Global Subsidiary shall be issued or distributed to the
Participant at the time of the applicable Change in Control event unless that
transaction also as the Participant qualifies as a change in control event under
Code Section 409A and the Treasury Regulations thereunder. In the absence of
such a qualifying change in control, the issuance of the shares of Class A
Common Stock or the distribution of any other amounts attributable to such
shares shall not be made until the earlier of (i) the specified completion date
of the entire _______ (___) calendar-month Performance Period or (ii) the
effective date of a Change in Control that constitutes as to the Participant a
qualifying a change in control event under Code Section 409A and the Treasury
Regulations thereunder, or as soon as administratively practicable following the
applicable event, but in no event later than the fifteenth (15th) day of the
third (3rd) calendar month following the date of that event.


-    In no event shall the Participant have the right to determine the calendar
year in which such issuance or distribution is to occur. Accordingly, if the
time period for delivery of the Participant’s requisite release pursuant to
Section 4 and 8 of the Extended Employment Agreement spans two taxable years,
any issuance or distribution under this Agreement that would otherwise be
triggered by that release will not be effected during that period but will
instead be effected during the remainder of the applicable time period for
effecting that issuance or distribution in accordance with the terms of this
Agreement.


10.Compliance with Laws and Regulations. The issuance of shares of Class A
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such issuance.


11.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to Participant shall be in writing and addressed to the Participant at the most
recent address then on file for the Participant in the Human Resources
Department of the Corporation or the Apollo Global Subsidiary. All notices shall
be deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.



--------------------------------------------------------------------------------

12.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.


13.Benefit Limitation. Notwithstanding any provision to the contrary in this
Agreement, should any accelerated vesting of the Shares subject to this Award in
connection with a Change in Control transaction constitute a parachute payment
under Code Section 280G, then such vesting acceleration shall be subject to the
benefit limitation provisions of Section ___ of the Employment Agreement.


14.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


15.Conflicting Provisions. This Award has been granted pursuant to the terms of
the Extended Employment Agreement, and this Agreement and the Award evidenced by
such Agreement are subject to the terms of the Employment Agreement. In the
event of any conflict between the provisions of the Employment Agreement and
this Agreement or the Incentive Plan, the provisions of the Extended Employment
Agreement shall be controlling.


16.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.


17.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to remain in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or Participant, which rights are hereby expressly reserved by each,
to terminate Participant’s Service at any time for any reason, with or without
cause.


18.Participant Acceptance. The Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Corporation or through a written acceptance
delivered to the Corporation in a form satisfactory to the Corporation. In no
event shall any shares of Class A Common Stock be issued under this Agreement in
the absence of such acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the day and year first indicated
above.


APOLLO GROUP, INC.
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
PARTICIPANT
 
 
 
 



                        


                        





--------------------------------------------------------------------------------




APPENDIX A

DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.
Agreement shall mean this Performance Share Award Agreement.



B.Apollo Global Subsidiary shall mean Apollo Global, Inc., a Delaware
corporation that is a majority-owned subsidiary of the Corporation, and any
successor corporation to Apollo Global, Inc.


C.Award shall mean the award of Performance Shares made to the Participant
pursuant to the terms of this Agreement.


D.Award Date shall mean the date the award of Performance Shares is made to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


E.
Board shall mean the Corporation’s Board of Directors.



F.Cause (if applicable) shall have the meaning assigned to such term in the
Participant’s Employment Agreement, as in effect on the Award Date.


G.Change in Control shall, with respect to a Change in Control of the
Corporation, have the meaning assigned to such term in Section 3.1(e) of the
Plan. The term Change in Control shall, with respect to a Change in Control of
the Apollo Global Subsidiary, mean a change in ownership or control of such
entity effected through either of the following transactions:


(i)the acquisition by any person or group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by or is under common control with, the Corporation) of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities (A)
possessing more than fifty percent (50%) of the total combined voting power of
the outstanding voting securities of the Apollo Global Subsidiary or (B)
representing more than fifty percent (50%) of the total fair market value of the
outstanding equity securities of the Apollo Global Subsidiary; or


(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Apollo Global Subsidiary other than to the Corporation or a person
that, prior to such transaction, directly or indirectly controls, is controlled
by or is under common control with, the Corporation.



--------------------------------------------------------------------------------




H.Code shall mean the Internal Revenue Code of 1986, as amended.


I.Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


J.Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to Apollo Group, Inc. which shall by appropriate action
adopt the Plan.


K.Disability shall have the meaning assigned to such term in the Participant’s
Employment Agreement, as in effect on the Award Date


ALTERNATIVE


K.    Disability shall mean any illness or other physical or mental condition of
the Participant that is permanent and continuous in nature and renders the
Participant incapable of performing his or her customary and usual duties for
the Corporation (or any Subsidiary employing of the Participant). The Plan
Administrator may require such medical or other evidence as it may deem
necessary in order to judge the nature and permanency of Participant’s
condition.


L.Employee shall mean an individual who is in the employ of the Corporation (or
any Subsidiary), subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.


M.Employment Agreement (if applicable) shall mean the Employment Agreement
between the Corporation and Participant dated ________________.


N.Fair Market Value per share of Class A Common Stock on any relevant date shall
be the closing price per share of such Class A Common Stock on date in question
on the Stock Exchange serving as the primary market for the Class A Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock
Exchange on which the Class A Common Stock is then primarily traded. If there is
no closing selling price for the Class A Common Stock on the date in question,
then the Fair Market Value shall be the closing price on the last preceding date
for which such quotation exists.
    
O.Good Reason (if applicable) shall have the meaning assigned to such term in
the Employment Agreement, as in effect on the Award Date.
    
P.Involuntary Termination (if applicable) shall mean the unilateral termination
of the Participant’s Service by the Corporation (or any Subsidiary employing the
Participant) for any reason other than a Termination for Cause; provided,
however, in no event shall an Involuntary Termination be deemed to occur in the
event the Participant’s Service terminates by reason of his or her death or
disability.

--------------------------------------------------------------------------------




Q.1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.


R.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


S.Performance Goal shall mean the performance goal specified in Schedule I to
this Agreement.


T.Performance Period shall mean the period specified on attached Schedule I to
this Agreement over which the attainment of the Performance Goal is to be
measured.


U.Performance-Qualified Shares shall mean the maximum number of shares of Class
A Common Stock in which the Participant can vest based on the level at which the
Performance Goal for the Performance Period is attained and shall be calculated
in accordance with the provisions of this Agreement. In no event shall the
number of such Performance-Qualified Shares exceed ______ percent (____%) of the
Target Number of Performance Shares set forth in Paragraph 1 of this Agreement.


V.Performance Share shall mean the phantom shares of Class A Common Stock
awarded under this Agreement which will entitle the Participant to receive one
or more actual shares of Class A Common Stock pursuant to this Award upon the
satisfaction of the performance and Service vesting requirements applicable to
such Award.


W.Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.


X.Plan Administrator shall mean the Compensation Committee of the Board acting
in its capacity as administrator of the Plan.


Y.Service shall mean the Participant’s performance of services for the
Corporation (or any Subsidiary) in the capacity of an Employee. For purposes of
this Agreement, the Participant shall be deemed to cease Service immediately
upon the occurrence of the either of the following events: (i) the Participant
no longer performs services in an Employee capacity for the Corporation (or any
Subsidiary) or (ii) the entity for which the Participant performs services in an
Employee capacity ceases to remain a Subsidiary of the Corporation, even though
the Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period the Participant is on a leave of absence.

--------------------------------------------------------------------------------




Z.Separation from Service shall mean Participant’s cessation of Employee status
by reason of death, retirement or termination of employment. Participant shall
be deemed to have terminated employment for such purpose at such time as the
level of his or her bona fide services to be performed as an Employee (or as a
consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.


AA.    Service Segment shall mean each consecutive twelve (12) calendar-month
period of continued Service completed by the Participant within the ___________
(__) calendar-month Performance Period beginning __________ and ending
__________, with the first such segment to be measured from __________ to
___________ the second such segment to be measured from _______________ to
______________ and the final such segment to be measured from _____________ to
__________.


BB.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


CC.    Subsidiary shall, with respect to the Corporation, mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. Subsidiary shall, with
respect to the Apollo Global Subsidiary, mean any corporation (other than the
Apollo Global Subsidiary) in an unbroken chain of corporations beginning with
the Apollo Global Subsidiary, provided each corporation (other than the last
corporation) in the unbroken chain owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.


DD.    Target Number of Performance Shares shall mean the number of Performance
Shares that will be converted into actual shares of Class A Common Stock on a
one-for-one basis if the Performance Goal is attained at the Target (100%) Level
specified in attached Schedule I.


EE.    Termination for Cause (if applicable) shall mean the termination of the
Participant’s Service by the Corporation (or any Subsidiary employing the
Participant) for one or more of the following reasons:


(i)    repeated dereliction of the material duties and responsibilities of his
or her position with the Corporation (or any Subsidiary);

--------------------------------------------------------------------------------






(ii)    misconduct, insubordination or failure to comply with the policies of
the Corporation (or any Subsidiary employing the Participant) governing employee
conduct and procedures;
 
(iii)     excessive lateness or absenteeism;


(iv)    conviction of or pleading guilty or nolo contendere to any felony
involving theft, embezzlement, dishonesty or moral turpitude;


(v)    commission of any act of fraud against, or the misappropriation of
property belonging to, the Corporation (or any Subsidiary);


(vi)    commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;


(vii)    any other misconduct adversely affecting the business or affairs of the
Corporation (or any Subsidiary); or


(viii)    a material breach of any agreement Participant may have at the time
with the Corporation (or any Parent or Subsidiary employing Participant),
including (without limitation) any proprietary information, non-disclosure or
confidentiality agreement.


FF.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under the Award and any
phantom dividend equivalents distributed with respect to those shares.



--------------------------------------------------------------------------------




SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD


PERFORMANCE PERIOD


The measurement period for the Performance Shares awarded to Participant shall
be the _____________ (___ ) calendar-month period beginning ____________ and
ending _________ (the “Performance Period”).


PERFORMANCE GOAL FOR PERFORMANCE VESTING


Performance Goal –


SPECIFY ONE OR MORE FINANCIAL METRICS RELATING TO APOLLO GLOBAL, INC.


Performance-Qualified Shares: The actual number of Performance-Qualified Shares
may range from 0% to ______% of the Target Number of Performance Shares
designated in Paragraph 1 of this Agreement, with the actual percentage to be
determined on the basis of the level at which the Performance Goal or Goals are
attained.


The level at which the Performance Goal or Goals are attained shall be
determined and certified by the Plan Administrator within ninety (90) days after
the completion of the Performance Period, and on the basis of that
certification, the Performance Shares subject to this Award shall convert into a
number of Performance-Qualified Shares determined by multiplying the Target
Number of Performance Shares set forth in Paragraph 1 of this Agreement by the
percentage specified below that corresponds to the level of attainment certified
by the Plan Administrator.
In no event, however, shall the maximum number of the shares of the
Corporation’s Class A Common Stock that may qualify as Performance-Qualified
Shares exceed ____% of the Target Number of Performance Shares set forth in
Paragraph 1 of this Agreement, and none of the Performance Shares shall convert
into Performance-Qualified Shares if the threshold level of the Performance Goal
or Goals is not attained.
Schedule for Determining Number of Performance-Qualified Shares Based on
Performance Goal Attainment:
SPECIFY SCHEDULE OF CONVERSION PERCENTAGES

